Slidell, J.
Splane having a judgment against McCarty, took out a fieri facias; and then MeOwrtij obtained an injunction in the present action, alleging that Splane’s judgment against him had been sold under execution, and that he, McCarty, was now the owner of it. He prayed for the perpetuation of the injunction and $200 damages for the annoyance. Splane pleaded in defence the nullity of the judicial sale under which McCarty claimed.
It appears then at the time of the judicial sale of Splane’s claim against McCarty, it was a litigious right, the suit upon it being then pending on an appeal to this Court. The person to whom it was adjudicated for one dollar at the Sheriff’s sale, and who subsequently transferred it to McCarty, was an attorney at law, practising in the Court where Splane’s suit was brought, and in this Court. Under the Article 2422, he was incapable of purchasing; his transferree was aware of the incapacity; and the defendant had, in our opinion, a right to set up the nullity as a means of defence against the present suit.
Judgment affirmed, with costs.